Citation Nr: 0000472	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-02 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee laxity, on appeal from the 
initial evaluation.

2.  Entitlement to an increased evaluation for a service-
connected scar on the right calf with excision of the sural 
nerve, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1963 
to February 1970.  This appeal arises from an October 1986 
rating decision of the Newark, New Jersey, regional office 
(RO) which assigned a 20 percent disability evaluation for 
left knee laxity, after granting service connection for the 
same.  The notice of disagreement was received September 
1987.  The statement of the case was issued in March 1993.  
The veteran's substantive appeal was received in May 1993.

This appeal also arises from a July 1992 rating decision that 
denied an increased evaluation of the veteran's service-
connected right calf scar with sural nerve excision, 
evaluated as 20 percent disabling.  The notice of 
disagreement was received November 1992.  The statement of 
the case was issued in March 1993.  At that time, the right 
calf disorder was misidentified as a right foot disability.  
The veteran's substantive appeal was received in May 1993. 

These matters were Remanded by the Board of Veterans' Appeals 
(Board) in January 1996 and October 1998 for the purpose of 
obtaining additional medical evidence and affording the 
veteran due process, and they have been returned to the Board 
for appellate review.

The Board also notes that this appeal initially included the 
issues of entitlement to secondary service connection for a 
right knee disability and increased evaluations for the post-
operative residuals of a laminectomy and a fracture of the 
right ankle.  However, these issues were addressed and 
considered by the Board in an October 1998 decision.  
Therefore, issues of secondary service connection for a right 
knee disability, an increased evaluation for the post-
operative residuals of a laminectomy, and an increased 
evaluation for a fracture of the right ankle are no longer 
the subject of appellate consideration.

Finally, in a statement received in April 1999, the veteran 
filed a claim of service connection for a heart condition as 
secondary to his service-connected disabilities.  The RO has 
yet to adjudicate this issue.  The issue of the veteran's 
entitlement to service connection for a heart condition as 
secondary to service-connected disabilities is not 
inextricably intertwined with the current appeal, and it is 
referred to the RO for the appropriate action.


REMAND

In its October 1998 Remand, the Board requested that the 
veteran be afforded VA neurological and orthopedic 
examinations.  Specific questions were asked in connection 
therewith.  The Board requested that the neurological 
examiner discuss the severity of the veteran's service-
connected right calf scar with excision of the sural nerve.  
Similarly, the orthopedic examiner was asked to discuss the 
severity of the veteran's left knee disorder and, in doing 
so, specifically state whether there was evidence of loss of 
range of motion and/or instability of the left knee.  
Further, in compliance with the U.S. Court of Appeals for 
Veterans Claims (Court) holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board requested that the orthopedic 
examiner discuss functional loss of the left knee due to pain 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement.  Again, the Court held in 
DeLuca that, in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court found that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 (1999) and § 4.45 (1999), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

There is no evidence that the aforementioned examinations 
have been conducted.  Instead, the veteran was afforded a VA 
orthopedic examination in February 1999 for the purpose of 
evaluating his service-connected right knee disability.  The 
report of that examination contained no findings pertaining 
to the left knee or right calf.  To this, the RO is advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the veteran must be afforded VA neurological and 
orthopedic examinations to properly determine the severity of 
his service-connected right calf and left knee disabilities.

Although he has been examined previously for VA purposes, the 
importance of the new examinations to ensure adequate 
clinical findings should be emphasized to the veteran.  The 
veteran should be advised, in that regard, that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (1999).

Further, as referenced in the October 1998 Remand, the Court 
has held that a veteran can be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14 (1998).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  Regarding the knee, 
the VA Office of General Counsel has found that instability 
contemplated under Diagnostic Code 5257 of VA's Schedule for 
Rating Disabilities does not overlap with limitation of 
motion caused by arthritis under Diagnostic Code 5002, and, 
therefore, separate evaluations may be assigned.  VAOPGCPREC 
23-97 (July 1, 1997).  As the evidence of record shows that 
the veteran experiences limitation of motion and instability 
of the left knee, and that he has been diagnosed as having 
degenerative arthritis in that joint, the RO should give 
careful consideration to the General Counsel opinion in its 
re-adjudication of this matter.

Finally, citing the Board's October 1998 holding that service 
connection was warranted, the veteran was granted service 
connection for a right knee disorder in a December 1998 
rating decision and assigned a 10 percent disability 
evaluation for the same.  The effective date of the award was 
from October 11, 1990.  The veteran received notice of this 
decision on January 7, 1999.  Thereafter, following a 
February 1999 VA orthopedic examination, the RO issued an 
April 1999 rating action that granted service connection for 
arthritis of the right knee (by virtue of the Board's October 
1998 decision) and assigned a noncompensable disability 
evaluation, effective in January 1992.  He received notice of 
this decision on June 22, 1999.  The veteran filed a notice 
of disagreement in October 1999 with regard to the reduction 
of the disability rating assigned his service-connected right 
knee disorder.  To date, there is no evidence that the 
appellant has been furnished a Statement of Case on the issue 
of entitlement to restoration of a 10 percent disability 
rating for a right knee disorder, to include the issue of 
whether the reduction in rating was proper.  As the filing of 
a notice of disagreement places a claim in appellate status, 
the Court has held that the RO's failure to issue a Statement 
of the Case is a procedural defect requiring remand.  See 
Godfrey v. Brown, 5 Vet. App. 127, 132 (1993); see also 
Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected left 
knee disorder and/or right calf scar with 
sural nerve excision since August 1997.  
All records not already included in the 
claims folder should be obtained, to 
include those from Toby B. Husserl, M.D., 
and any identified VA medical facility.  
Once obtained, all records must be 
associated with the claims folder.

2.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations.  The veteran 
should be properly notified of the date, 
time and place of the examinations in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
examination, without good cause shown, 
may result in the denial of

 his claim for an increased rating.  A 
copy of the notification letter should be 
associated with the claims file.  

The claims folders must be made available 
to the examiners for review prior to the 
examinations.  Such tests as the 
examiners deem necessary should be 
performed.  

A.  Special instructions for the 
orthopedic examiner:  The examiner should 
address each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examination must include 
measurements of the ranges of motion 
of the left knee in degrees, with 
normal flexion being to 140 degrees 
and normal extension being to 0 
degrees.

II.  If lateral instability or 
subluxation of the left knee is 
present, it should be described as 
either mild, moderate, or severe.

III.  The examiner should be asked 
to determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

IV.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the left knee is 
used repeatedly over time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.

B.  Special instructions for the 
neurological examiner:  The examiner 
should address each matter below.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should identify the 
muscle group(s) affected by the 
excision of the sural nerve of the 
right calf.  The examiner should 
express an opinion as to the 
severity of the injury to the muscle 
group(s) affected.  

II.  The examiner should also state 
whether the excision of the sural 
nerve has caused complete or 
incomplete paralysis of said nerve.  
If there is incomplete paralysis, 
the examiner is requested to express 
an opinion as to whether the 
incomplete paralysis is mild, 
moderate, or severe.  The examiner 
should also note whether the 
excision of the sural nerve has 
resulted in neuritis 

or neuralgia.  If so, the examiner 
should state whether the neuritis or 
neuralgia is mild, moderate, or 
severe.

III.  The examiner should note the 
location of the veteran's service-
connected right calf scar. The size 
of the scar should be reported.  The 
examiner should indicate whether the 
scar is poorly nourished, tender and 
painful on objective demonstration, 
or whether the scar repeatedly 
ulcerates. The examiner should also 
note whether the scar affects 
functioning of the affected part. 

3.  The RO should determine which 
decision controls the granting of service 
connection for a right knee disorder.  If 
it is determined that the December 1998 
rating action is the correct decision, 
whereby a 10 percent disability 
evaluation was assigned effective in 
October 1990, no additional development 
is deemed warranted.  However, if it is 
determined that the April 1999 rating 
action is the correct decision, the RO 
should furnish the veteran and his 
representative with a Statement of the 
Case (SOC) on the issue of entitlement to 
restoration of a 10 percent disability 
rating for a right knee disorder, to 
include the issue of whether the 
reduction in rating was proper.  There 
should be included with this document 
information concerning the need to file a 
substantive appeal to these issues if the 
Board is to address them.  A VA Form 9 
should be provided for the veteran's use.  
The SOC should include citations to all 
pertinent regulations.  The veteran must 
be informed that he must file a 
substantive appeal to the SOC if he 
wishes the Board to consider the issue 
addressed therein.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the above referenced General Counsel 
Opinion in which it was determined that a 
claimant who has knee arthritis and 
instability may be rated separately under 
Diagnostic Code 5003 and 5257.  See 
VAOPGCPREC 23-97.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions, including the knee codes 
pertaining to range of motion and other 
impairment of the knee.  If appropriate, 
the SSOC should also include the 
provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


